Citation Nr: 0508595	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-27 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected manic depressive psychosis with anxiety, 
currently evaluated as 30 percent disabling. 


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to March 
1954.  He is the recipient of the Purple Heart and the Bronze 
Star for Valor, among other awards.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

The veteran cancelled a hearing scheduled to be held in 
August 2003, before an RO Decision Review Officer.  A 
videoconference hearing was scheduled to be held in early 
March 2005, before an Acting Veterans Law Judge of the Board, 
but the veteran did not appear for the Board hearing.      


FINDING OF FACT

Service-connected manic-depressive psychosis with anxiety is 
not productive of occupational and social impairment greater 
than occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; the 
veteran is generally functioning satisfactorily, with normal 
routine behavior, self-care, and conversation.   


CONCLUSION OF LAW

The criteria for an increased rating for service-connected 
manic depressive psychosis with anxiety, currently evaluated 
as 30 percent disabling, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Disability Evaluation

Service connection for manic depressive psychosis was 
established in a November 1956 rating decision, with an 
initial rating assignment of 10 percent effective July 6, 
1956.  Thereafter, a temporary total rating of 100 percent 
was assigned for the period from December 27, 1971, due to 
the veteran's brief confinement for manic depressive 
psychosis and subsequent convalescence, until May 1, 1972, 
when a 10 percent rating was reinstated.  In a March 2001 
rating decision from which this appear arises, the RO 
increased the rating to 30 percent effective November 24, 
2000.  The veteran explicitly stated that a 50 percent rating 
would "satisfy this appeal."  See VA Form 9.    

Generally, evaluation of the extent of impairment requires 
consideration of the whole recorded history.  38 C.F.R. §§ 
4.1, 4.2 (2004); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, here, as service connection has been in 
effect for decades with subsequent rating adjustments, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, this 
decision focuses upon contemporaneous evidence of the extent 
of the psychiatric disorder to determine the level of 
functional impairment caused thereby, based upon appropriate 
criteria in the VA Schedule for Rating Disabilities.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  Basically, 
disability evaluation focuses upon limitation of the ability 
of the body as a whole to function under ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  

The 30 percent rating currently in effect is based upon 
38 C.F.R. § 4.130, Diagnostic Code 9432 (2004), bipolar 
disorder.  See Statement of the Case (SOC)).  The General 
Rating Formula for Mental Disorders provides a 30 percent 
rating for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (e.g., 
forgetting names, directions, recent events). 

The next higher rating of 50 percent rating would be assigned 
under Diagnostic Code 9432 with evidence of functional 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than weekly; difficulty in understanding complex commands; 
impairment of short- and long-term memory (such as retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment or abstract thought; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Here, a recent VA compensation and pension (C&P) psychiatric 
examination determined that the veteran does have bipolar 
disorder with flat and blunt affect.  However, on the whole, 
he does not have symptoms of impairment commensurate to a 50 
percent rating.  Specifically, there is no impaired judgment 
or thought process, as objective findings included "intact" 
judgment, "orientation in all spheres," "logical and goal 
directed" thought process, and "no overt or reported signs 
of psychosis, delusion, hallucination, thought disorder, 
suicidal or homicidal ideation."  Nor does the evidence 
support a finding that he has difficulty understanding 
complex commands, given the lack of evidence of impaired 
thought process and his own admission that his 
"concentration is good."  On the contrary, the veteran 
presents himself to be a highly accomplished individual who, 
after a lengthy, distinguished military career, practiced law 
for some 35 years before retiring, and since then, has 
engaged in a number of challenging pursuits - his book, 
reportedly on the topic of law and medicine, is in the 
process of being published; he is working on another novel; 
he works with his son at a flea market a few weeks every 
year; and he serves as a treasurer for an outfit associated 
with his battalion.  Indeed, this evidence appears to 
contradict the veteran's statement in VA Form 9 that "no 
work can be obtained" - particularly because no explanation 
is given as to how gainful employment is precluded or impeded 
due to psychiatric symptoms.   

Furthermore, there is no objective evidence of memory 
impairment due to bipolar disorder; rather, there is only 
subjective evidence in the form of the veteran's report that 
he "feels his memory is slipping . . . due to prior shock 
treatments" (apparently given decades ago during 
hospitalization).  Nor is there evidence of panic attacks or 
other debilitating symptoms, as the report states: "no 
reported symptoms of panic or obsessive compulsive 
disorder."  The veteran does not suffer from speech 
problems, as his speech was described as "coherent."  Nor 
does the evidence support a finding that psychiatric symptoms 
markedly interfere with interpersonal relationships, as the 
veteran reported that he "get[s] along well" with his wife, 
whom he married more than 25 years ago; engages in some form 
of seasonal gainful employment with his son (flea market); 
and apparently has relationships outside the family (working 
as a treasurer).  Moreover, he himself denied having had 
suicidal thoughts for "years," and described his mood as 
"fairly stable" when controlled with medication.  

Moreover, the veteran's Global Assessment of Functioning 
(GAF) score of 65 is commensurate to "mild" symptoms or 
functional limitation.  (GAF is a scale from 0 to 100, 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms)).  This evidence further reinforces the Board's 
conclusion that a higher evaluation is not warranted.

The evidence also indicates that the veteran has been under 
the care of a private physician (Dr. R.A.S., M.D.) for 
bipolar disorder for more than two decades.  He is seen on a 
monthly, outpatient basis and uses lithium carbonate daily to 
stabilize symptoms.  Dr. R.A.S. recently opined that the 
veteran's judgment is good; mood is stable; and "prognosis 
for stability" is good.  Importantly, the Board notes that, 
according to Dr. R.A.S., the last hospitalization or 
confinement for psychiatric symptoms was over two decades 
ago.  Thus, the private medical evidence certainly confirms 
that the condition is chronic and active, and requires 
ongoing management with medication and outpatient therapy; 
nonetheless, it also indicates that the condition is stable, 
and more importantly, that it has not worsened over time.  

Thus, in light of the above, the Board finds that the 
evidence does not support the assignment of the next higher 
schedular rating of 50 percent.  Even so, the Board has 
considered the criteria for 70 and 100 percent ratings under 
Diagnostic Code 9432, and concludes that the disability 
picture as now presented is not nearly severe enough to 
warrant a 50 percent rating, much less higher ratings of 70 
or 100 percent.  Nor does this case present such an 
exceptional or unusual disability picture such that 
extraschedular evaluation is warranted.  38 C.F.R. § 
3.321(2004).

In sum, with the preponderance of evidence against a higher 
rating, the benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (2004).  

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  As 
for the first, second, and third elements, in a July 2003 
letter, the RO advised the veteran that the evidence must 
show a worsened psychiatric disorder; that RO would assist 
him by obtaining VA medical records or other relevant records 
in Federal government custody, as well as private treatment 
records, if the veteran provided sufficient information about 
these records to enable it to do so; and that the veteran 
ultimately bears the responsibility for substantiating his 
claim.  The letter also specified what evidence was of record 
at that time, which put the veteran on notice that he needs 
to submit further evidence, if any exists, or inform the RO 
that he needs assistance in obtaining such evidence.      

As for the fourth element, the Board acknowledges that the 
July 2003 letter did not explicitly and literally ask the 
veteran to send any evidence in his possession pertinent to 
the claim.  This failure was rectified with the issuance of 
the SOC, which set forth the text of 38 C.F.R. § 3.159, 
including the provision that the veteran may submit any 
evidence in his possession pertinent to the claim.  Clearly, 
the veteran understood that the issuance of an SOC with 
instructions for appeal means that the determination remains 
unfavorable, and in response, he filed a Form 9 to perfect 
his appeal, but did not submit any additional records or tell 
the RO that the record is incomplete.  He did opt for a Board 
videoconference hearing, scheduled to be held in early March 
2005.  Thus, he would have had an additional opportunity to 
give testimonial evidence or even submit additional records 
at that time.  However, he failed to appear for the hearing 
without explanation as to why.  Under the circumstances, the 
Board is satisfied that the veteran has been adequately 
informed of the need for further substantiation with relevant 
evidence in his possession.  See VAOPGCPREC 1-2004, 69 Fed. 
Reg. 25,174 (May 5, 2004) (holding that the Court's statement 
in Pelegrini, to the effect that 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1) require inclusion of the fourth 
element in the VCAA notice is obiter dictum and not binding 
on VA).

It also is noted that full VCAA notice was achieved through a 
combination of a letter and the SOC, after the issuance of 
the March 2001 rating decision from which this appeal arises.  
The law basically requires that a valid VCAA notice include 
the key elements outlined above; it does not mandate a single 
letter that accomplishes the requisite notice.  Here, the 
Board has determined that the key elements of a valid VCAA 
notice have been communicated to the veteran, and any 
technical failure to send a single, complete notice to him 
before March 2001 was, at most, harmless error.  See, e.g., 
38 C.F.R. § 20.1102 (2004).

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was given an appropriate C&P examination in 2001.  
The RO obtained the veteran's private medical records and his 
written statements, and associated them with the claims 
folder.  The veteran provided a written statement as to 
relevant private treatment, and those treatment records, 
including those for treatment decades ago, are in the claims 
folder.  Again, the veteran had notice of the status of his 
claim and he opted not to submit more information before the 
case was sent to the Board.  The Board finds it reasonable to 
interpret this action to mean that he is satisfied with the 
development in his claim.  Thus, further development is 
unlikely to add more relevant evidence or information.      


ORDER

An increased disability evaluation for service-connected 
manic depressive psychosis with anxiety, currently evaluated 
as 30 percent disabling, is denied. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


